Citation Nr: 1039657	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-28 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right ankle condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from March 2004 to August 
2005.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2007 rating decision. 


FINDING OF FACT

The Veteran has a right ankle disability as the result of his 
time in service.


CONCLUSION OF LAW

Criteria for service connection for a chronic right ankle strain 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.

The Veteran contends that he injured his right ankle in service 
and that he has a permanent ankle disability as a result.  

Service treatment records show that the Veteran complained of 
right ankle pain when running in May 2004.  It was noted that the 
Veteran was not in any pain at that time, and no twisting or 
trauma injury was reported.  The Veteran was assessed with right 
ankle tendonitis, given medication, and given limited duty for 13 
days.  There were no further ankle complaints noted in the 
service treatment records; although in July 2005 on the Veteran's 
separation physical, it was noted that the Veteran had a history 
of right ankle strain.  

The Veteran has since testified that while in service he was 
given the option of continuing to run with the right ankle pain 
or to take a temporary profile and restart boot camp.  The 
Veteran reported being told at separation that he was going to 
have permanent tendonitis as a result of improper treatment 
throughout his military service.

Since service, the Veteran has continued to complain of right 
ankle pain, the onset of which he has consistently related to his 
time in military service.  

The Veteran was provided with a VA examination in October 2007 to 
investigate his allegations of right ankle pain.  The Veteran 
denied having any medical treatment of his right ankle since 
service, but he alleged that the pain in the ankle had worsened.  
He stated that activities such as standing, walking and running 
increased his ankle pain.  He also indicated that he had daily 
ankle swelling.  The examiner found some tenderness, but did not 
find any effusion, edema, redness, heat, or inflammation.  There 
was also no abnormal movement, instability, or guarding of 
movement.  The Veteran demonstrated plantar flexion from 0-50 
degrees (normal is 0-45 degrees) and dorsiflexion from 0-15 
degrees (normal is 0-20 degrees).  Eversion was normal, and 
inversion was normal, with pain at the extreme.  The examiner 
stated that the Veteran had no additional functional limitations 
in his right ankle as a result of either pain or repetitive 
motion.  X-rays of the right ankle showed no fracture, and the 
soft tissues and joint spaces were within normal limits.  The 
impression of the radiologist was negative ankle.  The Veteran 
indicated that he was employed full-time in food service, and he 
denied missing any time in the past year due to his right ankle.  

The examiner found that there was no diagnosis of a right ankle 
disability that could be rendered despite the subjective 
complaints, because there was no clinical evidence of right ankle 
disease or pathology.  Based on this opinion, the Veteran's claim 
was denied by the RO.

However, in August 2008, a VA doctor indicated that x-rays did 
not show soft tissues like cartilage and ligaments well, 
explaining that the lack of any x-ray findings generally only 
ruled out bone problems as a cause of the Veteran's pain.  This 
allowed for the possibility of an ankle disability that was not 
shown by x-ray.

In August 2008, the Veteran was seen by another VA doctor for 
continuing right ankle pain.  The Veteran denied any overt 
trauma, and the doctor concluded that the Veteran had right ankle 
pain of unknown etiology, although he did not render a diagnosis 
of a specific ankle disability.  However, he found that the 
Veteran's symptoms were fairly mild and occurred only with 
significant exertion.

Nevertheless, it appears that this pain has consistently appeared 
with exertion, and the Veteran testified at a hearing before the 
Board in September 2009 that he continued to have right ankle 
pain, had been prescribed an orthopedic boot by VA, and had just 
finished six weeks of physical therapy.  

Pain alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, in light of 
the Veteran's credible report of ankle pain, however minimal, 
that consistently occurred with exertion, the Board remanded the 
Veteran's claim to obtain a VA examination to assess whether the 
Veteran did indeed have a right ankle disability, and, if so, 
whether it was related to his military service. 

The Veteran was examined in December 2009.  The examiner noted 
the Veteran's in-service complaints of ankle pain, without a 
clear history of a twisting injury or trauma to the right ankle.  
She noted that the Veteran continued to experience daily symptoms 
of right ankle pain that was localized to the medial aspect of 
the ankle at the region of the posterior tibial tendon.  The pain 
was reportedly constant and of an aching quality, and was 
aggravated by activity and alleviated by rest.  The examiner also 
noted that the Veteran had undergone six weeks of physical 
therapy without significant results.  The physical examination 
showed minimal symptoms as no effusion, edema, redness, heat, or 
inflammation was seen.  The Veteran did not use an assistive 
device and his gait was non-antalgic.  Nevertheless, the examiner 
found that the Veteran had mild tenderness over the posterior 
tibial tendon, and both plantar flexion and dorsiflexion of the 
right ankle were limited (although it is noted that the range of 
motion of the left ankle was limited as well, and there is no 
allegation that the has a left ankle disability as a result of 
his military service).  Additionally, the Veteran wore a right 
ankle brace, had a prescription insert, and wore high-topped 
boots.  After examining the Veteran, the examiner diagnosed the 
Veteran with chronic right ankle strain with insufficiency of the 
posterior tibial tendon, and she opined that it was at least as 
likely as not (50 percent or greater) that such a disability was 
a result of the Veteran's military service, noting that there was 
no evidence of a right ankle condition prior to military service, 
but there were complaints of ankle pain beginning in service and 
continuing to the present time.

While the Veteran's right ankle symptoms may be minimal, they are 
present, and these symptoms, including pain, have been attributed 
to an identified disability, chronic strain.  Furthermore, the 
onset of that disability has been linked to the Veteran's time in 
military service by competent medical evidence.  As such, the 
criteria for service connection for a right ankle disability have 
been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).





ORDER

Service connection for chronic right ankle strain is granted.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


